IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48134

STATE OF IDAHO,                                )
                                               )    Filed: December 8, 2021
       Plaintiff-Respondent,                   )
                                               )    Melanie Gagnepain, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
NICOLE S. ALVAREZ,                             )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction for felony leaving the scene of an injury accident,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       A jury convicted Nicole S. Alvarez of felony leaving the scene of an injury accident and
of misdemeanor operating a motor vehicle while under the influence of drugs or an intoxicating
substance. On appeal, Alvarez challenges the sufficiency of the evidence to prove she left the
scene of an injury accident and contends the district court erred by giving a nonpattern jury
instruction defining “injury.” We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       In August 2019, a police officer responded to a crash at an intersection in Meridian,
Idaho. At the scene, the officer found only one vehicle, a black SUV. The driver of the black
SUV had been driving her two children, A.L. and K.L., and another child, A.H., to soccer


                                               1
practice. The driver of the black SUV reported that a silver SUV rear-ended her while she was
waiting at a stoplight and that the silver SUV initially pulled to the side of the road but then
drove away.
       Shortly thereafter, another officer located the silver SUV in a subdivision near the scene
and found Alvarez walking nearby and attempting to hide in some shrubbery. Alvarez initially
denied she was the driver of the silver SUV, but eventually she admitted to driving it, crashing
into the black SUV, and driving away from the scene. She also admitted “she thought there
could have been injuries at the crash.” Based on Alvarez’s behavior, the officer suspected she
was under the influence of drugs. Alvarez admitted to using marijuana and methamphetamine
the prior night, and she later consented to a blood draw, which revealed methamphetamine and
amphetamine.
       The State charged Alvarez with felony leaving the scene of an injury accident, Idaho
Code § 18-8007, and with misdemeanor operating a motor vehicle while under the influence of
drugs or an intoxicating substance, I.C. § 18-8004. The State also alleged Alvarez was a
persistent violator, I.C. § 19-2514. Alvarez pled not guilty and proceeded to trial.
       At trial, the officer who responded to the scene testified that the driver of the black SUV
told the officer that the driver “had neck and head pain and the children were also complaining of
the same”; the driver “was also rubbing her neck quite often”; and the officer dispatched the
paramedics to the scene. The driver of the black SUV testified that: “As I was waiting for the
police officer to come, I started to notice that my neck and my shoulders and just up there, the
back of my head, were pretty stiff and hurt pretty bad.” Further, she testified that on a scale of
one to ten “where one is not hurting,” her pain level was “probably a five or a six.”
       The driver’s daughter, A.L., testified that after the crash, A.H.’s mom drove to the scene
and that the children sat in her car and watched a movie (apparently while the investigation
ensued). A.L. testified further that, “during the movie, my neck started hurting really bad and
my shoulders, and they were really stiff” and that her pain was “a four or a five” on a scale of
one to ten. A.H. also testified that after the crash her “neck was hurting” and her pain was
“[p]robably a six or seven” on a scale of one to ten. None of the occupants of the black SUV,
however, were transported to the hospital, and the evidence does not reveal that any of them
otherwise sought medical treatment after the crash.



                                                 2
       In preparation for trial, the State proposed a jury instruction defining the term “injury” in
I.C. § 18-8007:
       No specific degree of injury is required to find the defendant guilty of leaving the
       scene of an injury accident. An injury is defined as any physical harm or damage
       to a person’s body.
Before the trial began, Alvarez objected to this proposed instruction:
       THE COURT: So Instruction No. 16 says no specific degree of injury is
                     required. Any objection to that one?
                 [1]
       [ALVAREZ]: Your Honor, I do object. I just--I do agree that it’s an accurate
                     statement of the law from [State v. Mead, 145 Idaho 378, 179
                     P.3d 341 (Ct. App. 2008)], but I’m hesitant to endorse departing
                     from the ICJI.
       THE COURT: Do you think it has the potential to mislead or confuse the jury?
                     And if so, how?
       [ALVAREZ]: I don’t think it would necessarily mislead. And I think it could
                     certainly come up with terms of being a possible appropriate
                     answer to a question. I think if it’s going to be included, then my
                     request would just be that it be in the definition of injury as
                     defined as any physical harm or damage to a person’s body.
       THE COURT: All right. So I’m noting [Alvarez’s] objection to Instruction
                     No. 16 for the record. If I understand the objection, it is that it is
                     not an ICJI instruction, is that correct?
       [ALVAREZ]: Yes, Your Honor.
       After the close of evidence and before the district court instructed the jury, Alvarez’s
counsel reiterated his objection to the proposed instruction:
       [ALVAREZ]: Your Honor, I’ll just make a record of my prior objection to
                  Instruction No. 15.[2]
       THE COURT: Let’s do that. Your objection to No. 15 is that you believe that it
                  should not be given because it’s not an ICJI instruction, but you
                  do believe that it accurately states the law. And when I asked
                  you yesterday, you did not identify a way in which it has
                  potential to confuse or to mislead the jury. Is that an accurate
                  statement?


1
        The transcript indicates the prosecutor made this objection. On appeal, however, the
State contends “the objection is misattributed to the prosecutor.” We agree that based on the
context of the comments, Alvarez’s counsel--not the prosecutor--made this objection to the
State’s proposed instruction on injury.
2
         The numbering of the jury instruction at issue apparently changed at some point. The
parties do not dispute, however, that this objection related to the same instruction to which the
district court earlier referred to as “Instruction No. 16.”
                                                 3
       [ALVAREZ]: That’s accurate, Your Honor. And I think if it’s to be included,
                  my preference would be to just have the definition. But with
                  that, I’ll submit.
       THE COURT: So in other words, you would request that if the Court were
                  going to give the instruction, the Court would only instruct,
                  quote, “An injury is defined as any physical harm or damage to a
                  person’s body,” end quote?
       [ALVAREZ]: Yes, Your Honor.
       Subsequently, the district court instructed the jury per the State’s proposed jury
instruction on “injury,” which included the statement that “no specific degree of injury is
required to find” Alvarez guilty of leaving the scene of an injury accident. The jury found
Alvarez guilty both of leaving the scene of an injury accident and of operating a motor vehicle
while under the influence of drugs or an intoxicating substance, and she admitted to being a
persistent violator. Alvarez timely appeals, challenging only the conviction for leaving the scene
of an injury accident.
                                                  II.
                                            ANALYSIS
A.     Sufficiency of Evidence
       On appeal, Alvarez challenges the sufficiency of the evidence to support the jury’s
finding that she is guilty of leaving the scene of an injury accident. Appellate review of the
sufficiency of the evidence is limited in scope. A finding of guilt will not be overturned on
appeal where there is substantial evidence upon which a reasonable trier of fact could have found
that the prosecution sustained its burden of proving the essential elements of a crime beyond a
reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957 P.2d 1099, 1101 (Ct. App.
1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct. App. 1991). We will not
substitute our view for that of the trier of fact as to the credibility of the witnesses, the weight to
be given to the testimony, and the reasonable inferences to be drawn from the evidence.
Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683, 684, 701 P.2d 303,
304 (Ct. App. 1985). Moreover, we will consider the evidence in the light most favorable to the
prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson, 121 Idaho at 104, 822
P.2d at 1001.
       Further, substantial evidence may exist even when the evidence presented is solely
circumstantial or when there is conflicting evidence. State v. Severson, 147 Idaho 694, 712, 215
P.3d 414, 432 (2009); State v. Stevens, 93 Idaho 48, 50-51, 454 P.2d 945, 947-48 (1969). In fact,
                                                  4
even when circumstantial evidence could be interpreted consistently with a finding of innocence,
it will be sufficient to uphold a guilty verdict when it also gives rise to reasonable inferences of
guilt. Severson, 147 Idaho at 712, 215 P.3d at 432; State v. Slawson, 124 Idaho 753, 757, 864
P.2d 199, 203 (Ct. App. 1993).
       In order to prove Alvarez left the scene of an injury accident, the State was required to
prove beyond a reasonable doubt that the accident resulted in an injury; Alvarez “knew or had
reason to know the accident resulted in injury”; and Alvarez willfully failed to stop, remain at the
scene, provide information, and render aid. See I.C. § 18-8007(1)(a)-(e). Alvarez asserts that the
State’s evidence was not sufficient to prove any injury. Specifically, Alvarez argues that, “while
a feeling of ‘pain’ could be a symptom indicating some physical damage or physical harm, this
symptom alone does not meet the definition of ‘injury’” in Mead.3
       In Mead, this Court addressed the meaning of the word “injury” in I.C. § 18-8007. In
that case, Mead struck a bicycle with his car, causing the rider “a scrape on her big toe.” Mead,
145 Idaho at 379, 179 P.3d at 342. Although Mead initially stopped, he sped away when another
vehicle stopped to investigate the collision. Id. at 380, 179 P.3d at 343. A jury found Mead
guilty of leaving the scene of an injury accident. Id. Mead appealed, challenging the sufficiency
of the evidence and arguing “a scraped toe” was “below the level of injury contemplated by the
statute.” Id. Addressing this argument, this Court stated:
       The word injury is not defined in the criminal code; however, its plain meaning is
       well understood. An injury is “any harm or damage.” A physical or bodily injury
       is “physical damage to a person’s body.” If the legislature intended any meaning
       other than the plain and obvious meaning of the word injury, [it] could easily have
       chosen to apply this section only to serious physical injury.
Id. at 381, 179 P.3d at 344. Further, the Court concluded that “a scraped toe, was relatively
minor, but it was nonetheless harm or damage to [the victim’s] person” and that “the degree of
injury does not eliminate the fact that [the victim] suffered an injury.” Id. at 381, 382, 179 P.3d
at 344, 345.
3
       Alvarez takes issue with the State referring to the pain of the occupants of the black SUV
as “whiplash-type injuries”; contends no medical evidence supports the proposition the
occupants suffered whiplash; and argues this Court should “disregard” the State’s reference to
“the source of the pain” as whiplash. We do not read the State’s reference to whiplash, however,
as asserting the occupants were medically diagnosed with whiplash, a fact the State did not
prove. Rather, we construe the State’s reference to “whiplash” in its appellate brief as a
shorthand manner of describing the neck, head, and shoulder pain that the driver of the black
SUV reported to the officer and about which the occupants testified.
                                                 5
       We disagree with Alvarez’s assertion that “pain” cannot constitute proof of an injury
under I.C. § 18-8007. As Alvarez concedes, “a feeling of ‘pain’ could be a symptom indicating
some physical damage or physical harm.” The officer, who spoke to the driver of the black
SUV, testified that the driver reported she “had neck and head pain and the children were also
complaining of the same.” Additionally, with the exception of K.L., the youngest child who did
not testify, all of the occupants of the black SUV testified they felt pain after the crash, including
describing the level of their pain on a pain scale. Further, both the driver and A.L. testified this
pain lasted for more than a day. That the occupants reported and testified about feeling pain
shortly after the crash is circumstantial evidence of their injuries and is sufficient to give rise to a
reasonable inference that the crash caused those injuries. See, e.g., Severson, 147 Idaho at 712,
215 P.3d at 432 (ruling solely circumstantial evidence may constitute substantial evidence).
       Alvarez also asserts the State’s evidence was not sufficient to prove Alvarez had
knowledge or reason to know of any injuries. In support, she repeatedly refers to the crash as
just a “fender bender”; notes the absence of any blood or “a shattered window” at the scene; and
argues that requiring her “to predict how the driver and/or occupants of the car would be feeling
20 to 30 minutes after the accident sabotages the rationale behind the knowledge element.”
Alvarez acknowledges, however, that the State is not required to prove a driver’s knowledge of
an injury by direct testimony; rather, the State may prove knowledge by circumstantial evidence.
Cf. State v. Parish, 79 Idaho 75, 80, 310 P.2d 1082, 1084 (1957) (addressing prior statute and
ruling knowledge of injury to another may be proven by surrounding facts and circumstances
indicating knowledge).
       The circumstantial evidence the State presented in this case is sufficient to give rise to a
reasonable inference that Alvarez had reason to know the crash caused an injury. Contrary to
Alvarez’s assertion that the crash was simply a “fender bender,” the evidence--including
photographs of the SUVs--shows the damage to the vehicles was significant. For example, the
impact of Alvarez’s car pushed the black SUV about a car’s length, rendered it “inoperable,” and
caused “glass [to be] everywhere” on the road. Meanwhile, Alvarez’s car “had pretty severe
front-end damage” including that “the radiator and everything [was] pushed back into the . . .
engine compartment,” the vehicle’s hood was significantly bowed, and its front bumper was
hanging off. Also, the officer who located Alvarez testified that the officer was surprised that
Alvarez was able to drive her vehicle, that she admitted the damage to her vehicle was “pretty

                                                   6
severe,” and that “she thought there could have been injuries at the crash.” Based on this
circumstantial evidence, the jury could have reasonably concluded Alvarez should have known
the crash resulted in an injury.
B.     Jury Instruction
       Alvarez argues the district court erred by instructing the jury that “no specific degree of
injury is required to find the defendant guilty.” A trial court presiding over a criminal case must
instruct the jury on all matters of law necessary for the jury’s information. I.C. § 19-2132;
Severson, 147 Idaho at 710, 215 P.3d at 430. Thus, a trial court must deliver instructions on the
rules of law that are “material to the determination of the defendant’s guilt or innocence.” State
v. Mack, 132 Idaho 480, 483, 974 P.2d 1109, 1112 (Ct. App. 1999). A requested instruction
must be given if: (1) it properly states the governing law; (2) a reasonable view of at least some
evidence would support the requesting party’s legal theory; (3) the subject of the requested
instruction is not addressed adequately by other jury instructions; and (4) the requested
instruction does not constitute an impermissible comment as to the evidence. State v. Edney, 145
Idaho 694, 697, 183 P.3d 782, 785 (Ct. App. 2008). To be reversible error, the instructions as
given must mislead the jury or prejudice the defendant. Id. Whether the trial court properly
instructed the jury is a question of law over which we exercise free review. Severson, 147 Idaho
at 710, 215 P.3d at 430. When reviewing jury instructions, we ask whether the instructions as a
whole, and not individually, fairly and accurately reflect applicable law. State v. Bowman, 124
Idaho 936, 942, 866 P.2d 193, 199 (Ct. App. 1993).
       Alvarez argues on appeal that the district court’s instruction that “no specific degree of
injury is required” to find her guilty of leaving the scene of an injury accident “was not an
accurate statement of the law”; “it misled the jury”; and “it lowered the prosecutor’s burden of
proof.” The State responds that Alvarez failed to preserve these arguments for appeal and that
she has failed to assert the instruction constituted fundamental error. We agree with the State.
       This Court will not consider issues raised for the first time on appeal. State v. Garcia-
Rodriguez, 162 Idaho 271, 275, 396 P.3d 700, 704 (2017). Further, this Court will not hold that
a trial court erred on a party’s position on an issue that the court lacked the opportunity to
address.   State v. Gonzalez, 165 Idaho 95, 99, 439 P.3d 1267, 1271 (2019).            Contrary to
Alvarez’s appellate arguments, she twice acknowledged to the district court that the instruction
was an accurate statement of the law and that she did not contend it was either misleading or

                                                 7
confusing. Rather, Alvarez’s sole objection to the instruction at trial was that it was not an ICJI
instruction. Alvarez has abandoned this argument on appeal. Because Alvarez raises new
arguments on appeal, which the district court did not have the opportunity to address, she failed
to preserve these issues for appeal. See State v. Bodenbach, 165 Idaho 577, 584, 448 P.3d 1005,
1012 (2019) (ruling arguments challenging jury instruction not raised at the trial level are not
preserved for appeal); State v. Richardson, 168 Idaho 25, 32, 478 P.3d 754, 761 (Ct. App. 2020)
(ruling challenge to jury instruction not preserved for appeal because defendant challenged
instruction at trial court level on different basis). Further, Alvarez has also failed to raise a
fundamental error argument, which is the only means by which she can challenge the instruction
on appeal on a basis different than she raised at trial. See Bodenbach, 165 Idaho at 584, 448 P.3d
at 1012 (noting fundamental error test is only means for appellate review of unpreserved
challenge to jury instruction).   Accordingly, we decline to address the merits of Alvarez’s
arguments challenging the jury instructions.
                                               IV.
                                        CONCLUSION
       Substantial evidence supports Alvarez’s conviction for felony leaving the scene of an
injury accident.   Alvarez failed to preserve her appellate challenge to the jury instruction
defining “injury” but, regardless, that challenge fails on the merits. Accordingly, we affirm the
judgment of conviction for felony leaving the scene of an injury accident.
       Chief Judge HUSKEY and Judge GRATTON CONCUR.




                                                8